11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Rustic Natural Resources LLC                 * From the 142nd District Court
(f/k/a Rustic Resources, LLC),                 of Midland County,
Rustic Land Holdings, LLC,                     Trial Court No. CV54515.
and Tortoise Holdings, LLC,

Vs. No. 11-21-00033-CV                       * December 15, 2022

DE Midland III LLC and                       * Opinion by Trotter, J.
Endeavor Energy Resources, L.P.,               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are taxed
against DE Midland III LLC and Endeavor Energy Resources, L.P.